DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14, 19-33, 36-39, 41-76 and 83-94 are cancelled. Independent Claims 15 and 77 are amended. Claim 97 is newly added. Claims 15-18, 34-35, 40, 77-82 95-97 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 34-35, 40, 77-82 95-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites "... a first layer consisting of a green sinterable material… a second layer consisting of a green sinterable material… both the first layer and the second layer are free of a binder…", which is not supported by the specification as originally filed. As applicant noted (page 12 of Remarks dated 11/24/2021), the Application as filed teaches that a binder can be removed by heating it in air at 800ºC for 8 hours (see Published Application, ¶ [0143]); apparently the first layer and the second layer of the unsintered laminate comprises a binder before heat treatment or being sintered of the first layer and the second layer; in fact, previously dependent claim 84 (currently cancelled) explicitly recites “the green sinterable powder in the first layer of green sinterable powder is heated to remove a binder material”. One ordinary skilled in the art would readily recognized that the binder exists in the first and the second layer before being heated, e.g., the first layer and the second layer apparently comprises other materials (for example binder) besides the green sinterable materials. Also it appears that “free of a binder” means “without of a binder.” It is well established that Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, see MPEP 2173.05(i). Therefore, the instant amendments are not supported by the specification as originally filed. Claims 16-18, 34-35, 40 and 95 are rejected because they depend on claim 15.
Claim 77 recites "… both the first layer and the second layer are free of a binder … both the first layer and the second layer are free of a binder…", which is not supported by the specification as originally filed. It appears that “free of a binder” means “without of a binder.” It is well established that Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, see MPEP 2173.05(i). Therefore, the instant amendments are not supported by the specification as originally filed. Claims 78-82, 96 and 97 are rejected because they depend on claim 77.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 34-35, 40, 77-82 95-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “both of the first layer and the second layer are free of a binder” as recited in claims 15 and 77, because there is no any disclosure in the instant specification about what a material or composite of “a binder” is, not mention a state that both of the first layer and the second layer are “free of a binder”. Since there is no any specific material or composite of the binder disclosed in the instant specification, one of ordinary skilled in the art cannot recognized what “binder” is not present in the first layer and the second layer. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. Claims 16-18, 34-35, 40, 78-82 95-97 are rejected because they depend on claims 15 and 77.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18, 34-35, 40, 77-82, 84 and 95-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 15 “…a first layer consisting of a green sinterable material selected from the group consisting of aluminum oxide, aluminum nitride, silicon nitride, silicate- based materials, and mixtures of two or more thereof; and a second layer consisting of a green sinterable material selected from the group consisting of yttrium oxide (Y2O3), yttrium silicate, yttrium fluoride, yttrium oxyfluoride, yttrium aluminate, a yttrium complex nitride and combinations of two or more thereof, and a sintering aid selected from the group consisting of ZrO2, HfO2, and CeO2…” constitutes an indefinite subject matter. It is not clear whether “a sintering aid selected from the group consisting of ZrO2, HfO2, and CeO2” is presented in the first layer, the second layer, both of the first layer and second layer, or none of the first layer and second layer. It is also noted that “a first layer” recites “consisting of”, and “a second layer” recites “consisting of”. It should be noted that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. see MPEP 2111.03. Specifically, it is not clear where “a sintering aid selected from the group consisting of ZrO2, HfO2, and CeO2” is presented in the unsintered laminate. Therefore, the metes and bounds of claim 15 are not readily ascertainable. Clarification and/or correction are/is required. For examining purpose, “consisting of” is interpreted as “consisting essentially of” based on broadest reasonable interpretation. Claims 16-18, 34-35, 40 and 95 are rejected because they depend on claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 97 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While reciting “an amount of the sintering aid ranges from about 300 ppm to about 20% by weight based upon a total weight of the second layer of the green sinterable material,” claim 97 does not further limit the parent claim 82 by providing an additional limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20080169588 A1, “Shih”) in view of in view of .Aihara et al (US 20060073349 A1, “Aihara”) and Nakajima et al (GB 2110871 A, “Nakajima”).
Regarding claim 15, Shih (entire document) teaches a dual-layer green body (unsintered laminate) comprising a first layer includes (consisting essentially of) alumina powder (unsintered aluminum oxide) (a first layer of green sinterable material) (0002 and claim 1); and a second layer includes (consisting essentially of) yttria powder (unsintered yttrium oxide) (a second layer of green sinterable material) (0002 and claim 1). Shih teaches substantially a same unsintered laminate as instantly claimed, and further teaches that the laminate of the first layer and the second layer is co-sintered by hot pressing together (0024 and claim 3), same heat treatment as recited in instant claim 18, and each layer has a porosity of less than 1% (0044 and claim 4). 
Shih does not explicitly teach a sintering aid selected from the group consisting of ZrO2, HfO2, and CeO2. However it is known that a sintering additive/aid including zirconia added for heat treatment as taught by Aihara (0033 and 0062). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih per teachings of Aihara in order to provide improve mechanical strength of the material (0033 and 0062).
Shih/Aihara does not explicitly teach both the first layer and the second layer are free of a binder. However it is known that the alumina or yttria materials can be prepared with or without a binder as taught by (page 1 lines 79-86, claims 7-8), e.g., with or without a binder are functional equivalents when preparing materials. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shih/Aihara without a binder as suggested by Nakajima as an alternative way to prepare the material having good quality of corrosion resistance (Nakajima page 1 lines 69-71). 
Even if it is not clearly envisaged that upon heat treatment of the unsintered laminate, the second layer has an average grain size of at least about 100 nm and at most about 100 µm in Shih/Aihara/Nakajima, it still would have been reasonably expected that upon heat treatment of the unsintered laminate, the second layer has an average grain size of at least about 100 nm and at most about 100 µm, because the same or similar process is expected to produce the same or similar results/ effects. 
Regarding claim 16, as addressed above, Shih/Aihara/Nakajima teaches a same laminate and the laminate being heated, and each layer has a porosity of less than 1%, overlapping the instantly claimed porosity of at most 0.5%. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Also even if it is not clearly envisaged that upon the heat treatment of the laminate, the second layer has an average grain size of at least about 300 nm and at most about 30 µm in Shih, it still would have been reasonably expected that upon the heat treatment of the laminate, the second layer has a porosity of at most 0.5% and an average grain size of at least about 300 nm and at most about 30 µm, because the same or similar process is expected to produce the same or similar results/effects.
Regarding claim 17, Shih/Aihara/Nakajima teaches at least one interposing layer between the first and second layers (Shih claims 1-4).
Regarding claim 18, Shih/Aihara/Nakajima teaches the heat treatment being hot pressing (Shih 0024 and claim 5).
Regarding claim 34, Shih/Aihara/Nakajima teaches that the first layer is alumina (aluminum oxide) (Shih 0024 and claims 1-4)
Regarding claim 35, Shih/Aihara/Nakajima teaches that the first layer is yttria (yttrium oxide) (Shih 0024 and claims 1-4).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Shih/ Aihara/ Nakajima as applied to claim 17 above, and further in view of Hamaya et al (US 20040110016 A1, “Hamaya”).
Regarding claim 40, Shih/Aihara/Nakajima teaches an interposing layer as addressed above, but does not explicitly teach the material of the interposing layer as instantly recited. However Hamaya (entire document) teaches a member, wherein an intermediate layer of the member comprises Yb oxide (Yb2O3) (0036 and 0074-0076). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih/Aihara/Nakajima with the ytterbium oxide material as suggested by Hamaya in order to provide a member or structure exhibiting excellent heat resistance and corrosion resistance (Hamaya 0002 and 0013). It is also well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. 
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Shih/Aihara/Nakajima as applied to claim 15 above, and further in view of Nurnberger et al (US 20070280847 A1, “Nurnberger”) and Matthew A. Simpson (US 20110091700 A1, “Simpson”).
Regarding claim 95, Shih/Aihara/Nakajima teaches the first layer being alumina powder and the second layer being yttria powder as addressed above, but does not explicitly teach the materials of aluminum nitride and yttrium silicate. However Nurnberger (0015) teaches that aluminum nitride and alumina are functional equivalents when being used as corrosion or erosion resistant material. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih/Aihara/Nakajima per teachings of Nurnberger in order to provide an alternative material, which is highly resistant to chemical corrosion and/or erosion (Nurnberger 0015). Shih/Aihara/Nakajima /Nurnberger does not explicitly teach a material of yttrium silicate. However Simpson (0036 and 0064) teaches that yttrium silicate and Y2O3 are functional equivalents when being used as corrosion or erosion resistant material. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih/Aihara/Nakajima /Nurnberger per teachings of Simpson in order to provide an alternative improved corrosion-resistant material, which is particularly being used in the improved microelectronic workpiece processing apparatus (Simpson 0009, 0036 and 0064). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claims 77-82 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 20080169588 A1, “Shih”) in view of .Aihara et al (US 20060073349 A1, “Aihara”) and Nakajima et al (GB 2110871 A, “Nakajima”)..
Regarding claim 77, Shih (entire document) teaches a dual-layer green body (unsintered laminate) comprising a first layer includes alumina powder (unsintered aluminum oxide) (a first layer of green sinterable material) (0002 and claim 1); and a second layer includes yttria powder (unsintered yttrium oxide) (a second layer of green sinterable material) (0002 and claim 1), the laminate of the first layer and the second layer is co-sintered by hot pressing together (0024 and claim 3), a same unsintered laminate as instantly claimed (for example instant claim 18), and the powder comprising a binder (0024); it would have been reasonably expected that the binding material is removed upon the heat treatment, because the similar process is expected to produce the similar results/effects. 
Shih further teaches that both yttria and alumina has high purity including that the purity of alumina is 99.7% (0021), e.g., a total amount of any undesirable elements in the first layer is less than 0.3%, but does not explicitly teach a total amount of undesirable elements in the second layer is less than 1%, wherein the undesirable elements are one or more of C. Co. Ni. Cu. Zn. Au. Ag. Li. Na. and K. However it is a known practice that yttria powder (unsintered) is used as a raw material powder (green sinterable powder) to form a sintered body, alumina (aluminum oxide) powder is used as a raw material powder (green sinterable powder) to form a sintered body, the purity of the alumina powder is about 99.9 % or greater, and the purity of the yttria powder is about 99.9 % or greater, as taught by Aihara (0055, 0062-0063), e.g., any impurity element is less than 0.1%. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shih by using raw materials with the high purities as suggested by Aihara in order to provide raw powder material with high purity for making ceramic member having high corrosion resistance (Aihara 0003, 0006, 0010-0012).
Shih/Aihara does not explicitly teach both the first layer and the second layer are free of a binder. However it is known that the alumina or yttria materials can be prepared with or without a binder as taught by (page 1 lines 79-86, claims 7-8), e.g., with or without a binder are functional equivalents when preparing materials. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shih/Aihara without a binder as suggested by Nakajima as an alternative way to prepare the material having good quality of corrosion resistance (Nakajima page 1 lines 69-71). 
Regarding claim 78, Shih/Aihara/Nakajima teaches the laminate as instantly claimed, and further teaches that the laminate of the first layer and the second layer is co-sintered by hot pressing together (Shih 0024 and claim 3), and each layer has a porosity of less than 1% (Shih 0044 and claim 4). Even if it is not clearly envisaged that upon heat treatment of the unsintered laminate, the second layer has an average grain size of at least about 100 nm and at most about 100 µm in Shih/ Aihara, it still would have been reasonably expected that upon heat treatment of the unsintered laminate, the second layer has an average grain size of at least about 100 nm and at most about 100 µm, because the same or similar process is expected to produce the same or similar results/ effects. 
Regarding claim 79, Shih/Aihara/Nakajima further teaches an interposing layer (Shih, claims 1-4; Aihara 0045-0046), and the interposing layer includes tungsten (W) (Aihara figs 1A, 0045-0046).
Regarding claim 80, Shih/Aihara/Nakajima teaches that the first layer of green sinterable material includes aluminum oxide (Shih 0002 and claim 1; Aihara 0055 and 0062).
Regarding claim 81, Shih/Aihara/Nakajima teaches the second layer green sinterable material being raw powder of yttria (unsintered yttrium oxide) (Shih 0002 and claim 1; Aihara 0062-0063).
Regarding claims 82 and 97, Shih/Aihara/Nakajima teaches the second layer green sinterable material as addressed above, and further teaches that a sintering aid including zirconia added to the green sinterable material (raw powder yttria) and the content of yttria is about 90% or greater by weight based upon a total weight of the green sinterable material (Aihara 0033 and 0062), e.g., the sintering aid is about 10% or less, overlapping the instantly claimed range from about 300 ppm (0.03%) to about 20%. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Shih/Aihara/ Nakajima as applied to claim 77 above, and further in view of Nurnberger et al (US 20070280847 A1, “Nurnberger”) and Matthew A. Simpson (US 20110091700 A1, “Simpson”).
Regarding claim 96, Shih/Aihara/Nakajima teaches the first layer being alumina powder and the second layer being yttria powder as addressed above, but does not explicitly teach the materials of aluminum nitride and yttrium silicate. However Nurnberger (0015) teaches that aluminum nitride and alumina are functional equivalents when being used as corrosion or erosion resistant material. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih/Aihara/Nakajima per teachings of Nurnberger in order to provide an alternative material, which is highly resistant to chemical corrosion and/or erosion (Nurnberger 0015). Shih/Aihara/Nakajima /Nurnberger does not explicitly teach a material of yttrium silicate. However Simpson (0036 and 0064) teaches that yttrium silicate and Y2O3 are functional equivalents when being used as corrosion or erosion resistant material. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Shih/Aihara/Nakajima /Nurnberger per teachings of Simpson in order to provide an alternative improved corrosion-resistant material, which is particularly being used in the improved microelectronic workpiece processing apparatus (Simpson 0009, 0036 and 0064). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments with respect to “paragraph [0142]-[0144] …the binder is removed from the alumina powder by heating for 8 hours … contains no binder” under 35 U.S.C 112 and the newly recited “both the first layer and the second layer are free of a binder” filed 08/11/2022 have been considered and but not found persuasive. The instant specification (for example [0100] of PGPUB US 2017/0140902 A) explicitly defined “green” or “unsintered” ceramics as referred to herein include ceramic materials or powders which have not been densified via a high temperature thermal process. It is noted that the instant claim explicitly recites “an unsintered laminate… green..;” apparently the instantly claimed first/second green material are not processed by heating before performing the heat treatment of the unsintered laminate, e.g., specification does not support “both the first layer and the second layer are free of a binder.”
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive because the arguments do not apply to combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714